EXHIBIT 10.1

CONAGRA FOODS, INC.

AMENDED AND RESTATED

NONQUALIFIED CRISP PLAN

(January 1, 2008 Restatement)

1. Purpose. The Company has previously adopted the ConAgra Retirement Income
Savings Plan (“Qualified CRISP”). The Qualified CRISP is qualified under Code
§ 401(a). Regardless of a qualified plan’s benefit formula, the Code imposes
restrictions upon the benefits that may be provided under plans qualified under
Code § 401(a), such as limitations under Code §§ 401(a)(17), 401(k), 402(g) and
415 (“Code Restrictions”). These Code Restrictions limit the amount of
retirement benefits that may be provided to certain Company executives under the
Qualified CRISP. This Plan is created for the sole purpose and is intended to
make up the employer-provided benefits not available under the Qualified CRISP
benefit formula because of the Code Restrictions.

This plan is intended to be an unfunded and unsecured plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees. The plan is further intended to be construed and
administered in conformance with the applicable requirements of ERISA, and the
requirements to avoid a violation of Code § 409A or the guidance issued by the
Department of the Treasury and Internal Revenue Service with respect to Code §
409A. This plan document shall be administered and construed in a manner
consistent with said intent and according to the laws of the State of Nebraska
to the extent that such laws are not preempted by the laws of the United States
of America.

2. Definitions. The following definitions shall apply to the Plan:

2.1 “Account” means the bookkeeping account and any subaccounts to which amounts
pursuant to Section 4, and earnings and losses thereon, are credited.

2.2 “Board” means the Company’s Board of Directors.

2.3 “Change of Control Event” means either of the following:

(a) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason during any 12-month period to constitute at least fifty percent (50%) of
the members of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(b) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own fifty percent (50%) or more of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or the sale of all or
substantially all of its assets to a person (or more than one person acting as a
group, as determined under Treasury Regulation section 1.409A-3(i)(5)(v)(B)) who
is not related to the Company within the meaning of Treasury Regulation section
1.409A-3(i)(5)(vii)(B).

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Company’s Employee Benefits Administrative Committee.

 

47



--------------------------------------------------------------------------------

2.6 “Company” or “ConAgra” means ConAgra Foods, Inc., a Delaware corporation, or
any successor corporation or other entity resulting from a merger or
consolidated into or with the Company or a transfer or sale of substantially all
of the assets of the Company.

2.7 “Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, which entitles a
Participant to receive income replacement benefits for a period of not less than
three (3) months under the Company’s long-term disability plan.

2.8 “Employee” shall have the same meaning as set forth in the Qualified CRISP.

2.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.10 “HR Committee” means the HR Committee of the Board.

2.11 “Participant” means an Employee who has satisfied the eligibility
requirements set forth in Section 3 of the Plan and who has not received his
total benefits under the Plan.

2.12 “Participant’s Account” means an account established pursuant to Section 6
of the Plan.

2.13 “Plan” means the ConAgra Foods, Inc. Nonqualified CRISP Plan, set forth
herein, as it may be amended from time to time.

2.14 “Plan Year” means the calendar year.

2.15 “Related Company” means: (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b) that
includes the Company); and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code §§ 414(b) and (c), 25% is
substituted for the 80% ownership level.

2.16 “Separation from Service” means the date that the Participant separates
from service within the meaning of Code Section 409A. Generally, a Participant
separates from service if the Participant dies, retires, or otherwise has a
termination of employment with the Company, determined in accordance with the
following:

(a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

(b) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Plan
pursuant to Treasury Regulation section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Plan.

 

48



--------------------------------------------------------------------------------

(c) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor, except as provided in section 2.16(b) would permanently
decrease to no more than twenty (20) percent of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in section 2.16(b) over the immediately preceding thirty-six
(36)-month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than thirty-six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated emp!oyment as described above,
for purposes of this paragraph (c) the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable thirty-six (36)-month (or shorter) period).

(d) Service with Related Companies. For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies.

2.17 A “Specified Employee” is a key employee, as defined under Code
Section 416(i), without regard to paragraph (5) thereof (and any successor or
comparable Code sections).

2.18 “Valuation Date” means the last business day of each Plan Year, and such
other dates as the Committee, in its discretion, designates as Valuation Dates.

3. Eligibility and Participation. Each Employee who meets the following
requirements shall participate in the Plan:

 

  (a) The Employee’s benefits under the Qualified CRISP are limited by the Code
Restrictions;

 

  (b) The Employee is among a select group of management or highly compensated
Employees; and

 

  (c) The HR Committee has selected the Employee to participate in the Plan.

The Employee shall become a Participant in the Plan as of the first day the
Employee has met each of the above three (3) requirements, or such other date as
selected by the HR Committee. Each Participant shall continue to participate in
the Plan until all the benefits payable to the Participant under the Plan have
been paid.

4. Credits. The Company shall credit each Participant’s Account on the last day
of each Plan Year in an amount equal to the excess of (a) over (b), where:

 

  (a) equals three percent (3%) of the Participant’s “compensation” for the Plan
Year. For this purpose, “compensation” shall have the meaning ascribed to such
term in the Qualified CRISP (ignoring the Code Restrictions on compensation),
and

 

  (b) equals the employer matching contribution that would have been made to the
Qualified CRISP for the Participant if the Participant had made the maximum
employee contribution allowed under the Qualified CRISP.

Notwithstanding anything to the contrary, a Participant shall not be eligible
for additional credits for any Plan Year in which he does not meet all the
requirements described in Section 3.

5. Participants’ Accounts. A separate account shall be established for each
Participant in the Plan (“Participant’s Account”). Each Participant’s Account
shall be credited with earnings and losses based on the investments selected by
the Committee in which the Participant’s Account is deemed to be invested. Each
Participant’s Account shall be valued as of each Valuation Date. A Participant’s
Account shall not be forfeitable for any reason.

 

49



--------------------------------------------------------------------------------

6. Time and Form of Payment.

(a) Time of Payment. This Section 6(a) shall apply, except to the extent
Sections 7(d), or another subsection of this Section 6 is applicable. The normal
date on which payment of a Participant’s Account shall be made or commence is
the January that next follows the Participant’s Separation from Service.

The Committee shall determine the payment date within the parameters required by
this Plan. A payment that is made during the Participant’s taxable year that
includes the January payment is due shall be treated as having been made during
such January.

(b) Normal Form of Payment. This Section 4.1(b) shall apply, except to the
extent another subsection of this Section 4.1 or Section 4.3 is applicable. The
normal form of payment of a Participant’s Account shall be paid, at his or her
election, in a single lump sum payment (the default form of payment) equal to
the value of Participant’s Account as of the most recent Valuation Date that
precedes the payment date. However, a Participant may elect, pursuant to
Section 7, that payment shall be made in installments over a period elected by
the Participant that is not less than one (1) nor more than ten (10) years. Such
election to receive installments will be effective only if the Participant is at
least age fifty (50) and has an Account balance of at least one hundred thousand
dollars ($100,000.00), in both cases as of the Separation from Service. Each
installment payment shall equal the quotient of the value of the Participant’s
Account as of the most recent Valuation Date that precedes the date the
installment is to be paid, divided by the sum of one plus the number of
installments to be paid after the current installment. Any installments shall be
paid annually during January of each year an installment is due.

(c) Death. Upon the death of the Participant before distribution of the
Participant’s entire Account (whether employed or not at the time of death), the
Participant’s Account shall be paid to the Participant’s Beneficiary as soon as
reasonably practical following the Participant’s death, but not later than the
90th day following the Participant’s death in a single lump sum equal to the
value of the Participant’s Account as of the most recent Valuation Date
preceding the payment.

(d) Disability. If a Participant becomes Disabled prior to the time payment is
to be made or commenced pursuant to Section 6(a), the Participant’s Account
shall be paid in the same manner as in Section 6(b), except that the age
requirement for installment distributions shall not apply, commencing as soon as
reasonably practical following the determination of Disability, but not later
than the 90th day following such determination. Each installment payment shall
equal the quotient of the value of the Participant’s Account as of the most
recent Valuation Date that precedes the date the installment is to be paid,
divided by the sum of one plus the number of installments to be paid after the
current installment.

(e) Change of Control Event. Each Participant may elect, within the time period
specified by Section 7(a) or (c), that such Participant’s Account shall be paid
in a single lump sum either as soon as reasonably practical following the
occurrence of a Change of Control Event, but not later than the 90th day
following the occurrence of a Change in Control Event, or eighteen (18) months
following the occurrence of a Change in Control Event. Such payment shall equal
the value of the Participant’s Account as of the most recent Valuation Date
preceding the payment. If an election is not made under this Section 6(e), then
payment shall be made in accordance with the other Plan provisions.

(f) Distributions to Specified Employees. Notwithstanding any provision of the
Plan to the contrary, if a Participant is a “Specified Employee”, no portion of
his or her Account shall be distributed on account of a Separation from Service
before the earlier of (a) the date which is six (6) months after the date of
Separation from Service, or (b) the date of death of the Participant. Amounts
that would have been paid during the delay will be adjusted for earnings and
losses and paid on the first business day following the end of the six month
delay.

7. Elections Regarding Time and Form of Payment. A Participant’s elections
regarding the time and form of payment of his or her Account shall be made in
accordance with the provisions of this Section 7.

 

50



--------------------------------------------------------------------------------

(a) Initial Elections. Except as otherwise provided in this Plan, the
Participant’s election of the time and form of payment, pursuant to
Sections 6(a), (b) and (e), must be received by the Committee no later than
before the later of the Participant’s first day of employment by the Company or
a Related Company, or the beginning of the taxable year of the Participant
during which the Participant first performs service that gives rise to
compensation that is to be deferred pursuant to this Plan. If a time and form of
payment election is not timely received by the Committee, payment shall be made
as if no election has been made. An initial election of time and form of payment
shall become irrevocable as of the deadline for making such election, except as
set forth in Section 7(b) and (c).

(b) Change in Elections. A Participant may elect to change the timing or form of
distribution after the later of December 31, 2007, or the deadline for making an
initial election only in accordance with this Section 7(b). Any election under
this Section 7(b) must comply with Code Section 409A and the guidance issued by
the Department of the Treasury with respect to the application of Code
Section 409A. Except as permitted by Sections 7(c) and 7(d), a Participant may
not elect to accelerate the date payment is to be made or commenced. Except as
permitted by Section 7(d), a Participant may elect to delay the time payment is
to be made or commenced and may change the form of payment from lump sum to
installments, or vice versa, only if the following conditions are met:

(i) the election is received by the Committee not less than twelve (12) months
before the date payment would have otherwise been made or commenced without
regard to this election;

(ii) the election shall not take effect until at least twelve (12) months after
the date on which the election is received by the Committee; and

(iii) except in the case of elections relating to payment on account of death or
Disability, payment pursuant to the election shall not be made or commenced
sooner than five (5) years from the date payment would have otherwise been made
or commenced without regard to this election.

(c) Special Transition Rule. This paragraph is effective September 1, 2007.
Notwithstanding any provision in the Plan to the contrary, pursuant to IRS
Notice 2005-1, IRS Notice 2006-79, and Section 1.409A-2(b)(2)(iv) of the
Treasury Regulations under Code Section 409A, new payment elections shall be
permitted under the Plan without violating the subsequent deferral and
anti-acceleration rules of Code Section 409A. Accordingly, each Participant may
elect to change the time or form of payment, if such election is received by the
Committee on or before December 31, 2007 and such election complies with
Section 7(a) (other than the deadline under Section 7(a) for making elections).
With respect to an election made on or after January 1, 2007, and on or before
December 31, 2007, to change the time of payment, the election may apply only to
amounts that otherwise would not be payable in 2007 and may not cause an amount
to be paid in 2007 that otherwise would not be payable in 2007.

(d) Unforeseeable Emergency. A Participant may request that the Committee
accelerate payment due to the occurrence of an “unforeseeable emergency” as
defined by, and to the extent permitted by, Treasury Regulation 1.409A-3(i)(3).

8. Plan Administrator. The operation of the Plan shall be under the exclusive
supervision of the Committee. It shall be a principal duty of the Committee to
see that the Plan is carried out in accordance with its terms, and for the
exclusive benefit of persons entitled to participate in the Plan without
discrimination. The Committee shall have full and exclusive power to administer
and interpret the Plan in all of its details; subject, however, to the
requirements of ERISA and all pertinent provisions of the Code. For this
purpose, the Committee’s powers will include, but will not be limited to, the
following authority, in addition to all other powers provided by this Plan:

(a) to make and enforce such rules and regulations as the Committee deems
necessary or proper for the efficient administration of the Plan;

(b) to interpret the Plan, the Committee’s interpretations thereof in good faith
to be final, conclusive and binding on all persons claiming benefits under the
Plan;

 

51



--------------------------------------------------------------------------------

(c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan and to receive benefits provided under the
Plan;

(d) to approve and authorize the payment of benefits;

(e) to appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and

(f) to allocate and delegate the Committee’s fiduciary responsibilities under
the Plan and to designate other person to carry out any of the Committee’s
fiduciary responsibilities under the Plan, any such allocation, delegation or
designation to be in accordance with Section 405 of ERISA.

No Committee member shall be involved in a decision that only affects that
member’s benefit under the Plan, if any. The Committee may delegate any of its
powers to any number of other persons.

9. Claims. It is the intent of the Company that benefits payable under the Plan
shall be payable without the Participant having to complete or submit any claim
forms. However, a Participant who believes he or she is entitled to a payment
under the Plan may submit a claim for payments in writing to the Company. A
claim for benefits under the Plan shall be made in writing by the Participant,
or, if applicable the Participant’s executor or administrator or authorized
representative (collectively, the “Claimant”) to the Committee.

(a) Claim Denials; Claim Appeals. If a claim for benefits under the Plan is
denied, the Claimant shall be notified, in writing, within sixty (60) days
(forty-five (45) days in the case of a claim due to Participant’s Disability)
after the claim is filed. The notice shall be written in a manner calculated to
be understood by the Claimant and shall set forth: (i) the specific reason(s)
for the denial; (ii) specific references to the pertinent Plan provisions on
which the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
as to why such information is necessary; and (iv) an explanation of the Plan’s
appeal procedure.

Within sixty (60) days (or within one hundred eighty (180) days in the case of a
claim due to Participant’s Disability) after receipt of the above material, the
Claimant shall have a reasonable opportunity to appeal the claim denial to the
Committee for a full and fair review. The Claimant may: (i) request a review
upon written notice to the Committee; (ii) review pertinent documents; and
(iii) submit issues and comments in writing.

A decision by the Committee shall be made not later than sixty (60) days (or
within forty-five (45) days in the case of a claim due to Participant’s
Disability) after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which event a decision should be
rendered as soon as possible, but in no event later than one hundred twenty
(120) days (or within ninety (90) days in the case of a claim due to
Participant’s Disability) after such receipt. The decision of the Committee
shall be written and shall include specific reasons for the decision, written in
a manner calculated to be understood by the Claimant, with specific references
to the pertinent Plan provision on which the decision is based.

(b) Claims Limitations and Exhaustion. No claim shall be considered under these
procedures unless it is filed with the Committee within one (1) year after the
claimant knew (or reasonably should have known) of the principal facts on which
the claims is based. Every untimely claim shall be denied by the Committee
without regard to the merits of the claim. No legal action (whether arising
under ERISA Section 502 or ERISA Section 510 or under any other statute or
non-statutory law) may be brought by any claimant on any matter pertaining to
this Plan unless the legal action is commenced in the proper forum before the
earlier of: (i) two (2) years after the claimant knew (or reasonably should have
known) of the principal facts on which the claim is based, or (ii) ninety
(90) days after the claimant has exhausted the procedures outlined in
Section 9(a). Knowledge of all facts that a Participant knew (or reasonably
should have known) shall be imputed to each claimant who is or claims to be a
beneficiary of the Participant (or otherwise claims to derive an entitlement by
reference to a Participant) for the purpose of applying the one (1) year and two
(2) year periods. The exhaustion of the procedures outlined in Section 9(a) is
mandatory for resolving every claim and dispute arising under this Plan. No
claimant shall be permitted to commence any legal action relating to any such
claim or dispute unless a timely claim has been filed under the

 

52



--------------------------------------------------------------------------------

procedures outline in Section 9(a) and those procedures have been exhausted and
any legal action all explicit and implicit determinations by the Committee shall
be afforded the maximum deference permitted by law.

10. Amendment and Termination. The HR Committee reserves the right to amend or
terminate the Plan at its sole and absolute discretion, except as provided below
following the occurrence of a Change of Control Event. Any such amendment or
termination shall be made pursuant to a resolution of the HR Committee and shall
be effective as of the date of such resolution unless the resolution specifies a
different effective date.

11. Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of any Account held hereunder as
of the later of the adoption or effective date of such amendment or termination.
Upon termination of the Plan, distribution of amounts credited to the Account
shall be made to the Participant or his or her Beneficiary in the manner and at
the time described in Article V of the Plan. The Participant’s Account will
continue to share in earnings and losses until complete distribution of the
Account.

12. Beneficiary Designation. The beneficiary under the Plan shall be the
applicable beneficiary under the Qualified CRISP.

13. Section 409A Compliance. The Plan was amended and restated as of January 1,
2005 for purposes of complying with the provisions of Code Section 409A and is
amended and restated as of January 1, 2007 for purposes of complying with the
provisions of Code Section 409A and the final regulations promulgated
thereunder. The Plan shall be interpreted to comply with Code Section 409A and
not to cause income inclusion of a Participant’s Account (and any related
penalty and interest) until such amount or amounts are actually distributed to
such Participant. By participating in this Plan, each Participant automatically
releases the Company, its employees, the Board and each member of the Board from
any liability due to any failure to follow the requirements of Code Section 409A
or any guidance or regulations thereunder, unless such failure was the result of
an action or failure to act that was undertaken by the Company in bad faith.

14. Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings, other than by will or the laws of descent.

15. Tax Withholding. The Company may determine, withhold and report the amount
of any foreign, federal, state, or local taxes as the Company determines may be
required to cover any taxes for which the Company may be liable with respect to
any payment under this Plan. The Company shall have the authority, duty and
power to reduce any benefit payable pursuant to the Plan by the amount of any
foreign, federal, state or local taxes required by law to be withheld by the
Company under applicable law with respect to such payment of benefits, and if
required by law, the Participant’s share of Federal Insurance Contributions Act
taxes, and any other employment taxes. The Company may in accordance with and to
the extent it is able under the laws of the jurisdiction with respect to which a
tax is owed, deduct the relevant amount from other earnings payable to the
Participant or beneficiary. The Company shall be entitled to withhold and deduct
from future wages of a Participant (or from other amounts that may be due and
owing to a Participant from the Company), including all payments under this
Plan, or make other arrangements for the collection of all legally required
amounts necessary to satisfy any and all foreign, federal, state, or local, tax
withholding and employment-related tax requirements.

16. Funding. Notwithstanding any other provisions of the Plan, this Plan shall
be unfunded and the Participants in this Plan shall be no more than general,
unsecured creditors of the Employer with regard to benefits payable pursuant to
this Plan.

17. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

18. No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of contributions made under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Employer.

 

53



--------------------------------------------------------------------------------

19. Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Company to be incapable of personally receiving or giving
a valid receipt for such payment, then, unless and until claim therefore shall
have been made by a duly appointed guardian or other legal representative of
such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
of the account of such person and a complete discharge of any liability of the
Company and the Plan therefore.

20. Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidated only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate and the termination provision
of Section 10 shall apply.

21. Governing Law. The Plan shall be construed and administered under the laws
of the State of Nebraska to the extent federal law is not applicable.

22. Offsets. When any payment becomes due hereunder, the Company, without
notice, demand, or any other action, may withhold payment and use the funds to
offset any amounts owed by the Participant to the Company or any of its
affiliates.

23. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included herein.

24. Effective Date. The Plan was adopted effective January 1, 1988. This
restatement is effective January 1, 2008, except as otherwise provided herein.

 

54